           Case 3:16-md-02741-VC Document 13618 Filed 08/26/21 Page 1 of 2




 1 ANDRUS WAGSTAFF, PC
   Aimee H. Wagstaff (SBN 278480)
 2 Aimee.Wagstaff@andruswagstaff.com
   David J. Wool (SBN 324124)
 3 David.Wool@andruswagstaff.com
   940 N. Lincoln Street
 4 Denver, CO 80203
   Telephone: 303-376-6360
 5
   MOORE LAW GROUP, PLLC
 6 Jennifer A. Moore (SBN 206779)
   jennifer@moorelawgroup.com
 7 1473 South 4th Street
   Louisville, KY 40208
 8 Telephone: 502-717-4080

 9
                                     UNITED STATES DISTRICT COURT
10
                                NORTHERN DISTRICT OF CALIFORNIA
11
   IN RE: ROUNDUP PRODUCTS                     )           MDL No. 2741
12 LIABILITY LITIGATION                        )           Case No. 16-md-02741-VC
                                               )
13   THIS DOCUMENT RELATES TO:                 )           [PROPOSED] SECOND AMENDED
                                               )           JUDGMENT
14                                             )
                                               )            PRETRIAL ORDER NO. 243
15   HARDEMAN v. MONSANTO                      )
     COMPANY,                                  )
16   Case No: 3:16-cv-00525-VC                 )
     _________________________________________ )
17
            This action having come for trial before this Court and jury and the issues having been tried and
18

19 the jury having duly rendered its verdict on March 27, 2019, and the Court having amended the judgment

20 on July 17, 2019, Pretrial Order No. 164, Dkt. No. 4602, and the United States Court of Appeals for the

21 Ninth Circuit having affirmed such amended judgment on May 14, 2021 and having issued a formal

22
     mandate on June 7, 2021,
23
            IT IS ORDERED AND ADJUDGED that the Plaintiff, Edwin Hardeman, shall recover from
24
     the Defendant, Monsanto Company, the following damages:
25

26          (a) Past economic loss                                        $200,967.10

27          (b) Past noneconomic loss                                   $3,066,667.00

28          (c) Future noneconomic loss                                 $2,000,000.00


      SECOND AMENDED JUDGMENT                                                      Case No: 3:16-cv-00525-VC
Case 3:16-md-02741-VC Document 13618 Filed 08/26/21 Page 2 of 2
